Citation Nr: 1137783	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-14 579	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a circulatory disorder associated with the Veteran's bilateral lower extremities.   


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In July 2011 the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a left knee disorder and entitlement to service connection for a circulatory disorder associated with his bilateral lower extremities.   He has asserted that both of these conditions are due to an injury in service.  The Board finds that additional development is necessary.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran first claimed entitlement to service connection for these condition in August 2007.  At that time the Veteran stated only that he walked into and fell over a short wall in service and sustained an injury to his left knee.  In a November 2007 rating decision the RO denied entitlement to service connection.  The Veteran again claimed entitlement to service connection in January 2008.  In an August 2008 rating decision the RO again denied entitlement to service connection, finding that the evidence did not show treatment for or a diagnosis of a left knee disorder and that there was no evidence of a relationship between the Veteran's current bilateral lower extremity circulatory disorder and service.  The Veteran submitted a Notice of Disagreement (NOD) in September 2008.  The RO issued a Statement of the Case (SOC) in March 2009, and the Veteran filed a Substantive Appeal (VA Form 9) in April 2009.  

The Veteran's service treatment records are entirely negative for any specific findings or treatment associated with the Veteran's left knee.  In his entrance examination the Veteran reported having a history of leg cramps.  Service treatment records from September 1966 indicate that the Veteran was treated for a swollen medial compartment of the left leg and diagnosed with cellulitis.  The Veteran's discharge examination shows that he reported cramping of the legs, but that he denied having swollen or painful joints or any knee problems. 

Post-service treatment records starting in 2006 indicate that the Veteran was diagnosed with and treated for bilateral peripheral vascular disease and right internal carotid artery stenosis.  Those records do not indicate that the Veteran has been diagnosed with a left knee disorder.  Social Security Administration records obtained in support of the Veteran's claim are duplicative of that evidence. 

In August 2009 the Veteran testified at a hearing before a Decision Review Officer.  During that hearing the Veteran reported that he had an incident at Fort Jackson where he walked into a small retaining wall one night in September 1966 and that the next day his left knee was swollen.  He stated that his knee still clicks and pops and occasionally dislocates.  He also reported that he was subsequently diagnosed with a circulatory disorder of the lower extremities and received treatment.  

In July 2011 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reiterated earlier statements regarding his claimed in-service injury to his knee and related his subsequent treatment for a circulatory disorder associated with his bilateral lower extremities, including the placement of a stint and his current symptomatology.

With regard to the Veteran's claimed left knee disorder, the Board notes that to date, the Veteran has not been afforded a VA examination and that the evidence of record is insufficient for the Board to render a decision.  The Veteran is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His testimony and the accompanying medical evidence are sufficient to require VA to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is not sufficient, however, to grant the benefits sought as there is an outstanding question about whether the Veteran actually has a current disability associated with left knee and whether any such condition is etiologically related to active service.  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In addition, with regard to the Veteran's claim of entitlement to service connection for a circulatory disorder associated with his bilateral lower extremities the Board notes that further development of the record is necessary.  

The Veteran was afforded a VA examination on this issue in March 2010.  The Board finds that this VA examination report is inadequate because the examiner did not provide a complete rationale for his conclusion that he was unable to make specific opinions without resorting to speculation.  In so finding, the Board makes note of Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In Jones, the Court held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, the Court continued, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Thus, before the Board could rely on an examiner's conclusion that an etiology opinion would be speculative, if the basis for the opinion was not otherwise apparent, the examiner must explain the basis for such an opinion.  

Furthermore, the Court held that VA must ensure that any medical opinion, including one that states that no conclusion can be reached without resorting to speculation, is based on sufficient facts or data.  The Court also held that it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, the Court found that it is the Board's duty to remand for further development.

The Court also determined that an examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large, and not those of a particular examiner.  

Finally, the Court held that the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  

In light of the foregoing, the Board must remand for a new examination and detailed medical opinion that meets the criteria set forth in Jones.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA treatment records dated after December 2008, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA orthopedic examination in support of his claim of entitlement to service connection for a left knee disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder must be made available to and be reviewed by the examiner.  Following a thorough evaluation the examiner should indicate the precise nature and extent of any left knee disorder.  The examiner is also asked to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such diagnosed disorder began during service or is otherwise due to or the result of service or any event or injury in service.  For the purposes of this opinion the examiner is to assume that the Veteran sustained any injury to his left knee by walking into a small retaining wall in service in September 1966.

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.

3.  In addition, the RO/AMC should schedule the Veteran for an additional VA examination with a physician with appropriate expertise in support of his claim of entitlement to service connection for a circulatory disorder associated with his bilateral lower extremities.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder must be made available to and be reviewed by the examiner.  The examiner should specifically provide an opinion as to the medical probabilities that any current circulatory disorder associated with the Veteran's bilateral lower extremities is related to the Veteran's period of military service, including the Veteran's report of having injured his left knee by walking into a small retaining wall in service in September 1966.

In complying with the foregoing opinion request, the examiner is asked to focus on the Veteran's description of the accident that occurred in service and the medical probabilities that the in-service injury, assumed to have happened for the purposes of this examination, contributed to the development of the Veteran's bilateral lower extremity circulatory disorder. 

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board and the examiner should explain why his/her opinion differs from other opinions already of record.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO/AMC should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request, especially with respect to the instructions to provide a medical opinion and explanation.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.  

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


